NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

JOHNNIE L. HAYES,                                )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )        Case No. 2D18-4737
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed September 4, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Philip J.
Federico, Judge.

Johnnie L. Hayes, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Respondent.



PER CURIAM.

               We treat Mr. Hayes' petition for writ of certiorari as a notice of appeal

directed at the trial court's denial of his petition for writ of habeas corpus, see Fla. R.

App. P. 9.040(c); Reniewicz v. State, 734 So. 2d 1115, 1116 (Fla. 2d DCA 1999), and

affirm.

               Affirmed.


NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.